Citation Nr: 1548846	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 1958, with a subsequent period of reserve service from September 1958 to September 1962.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's August 2014 VA Form 9 substantive appeal requested a hearing before the Board; however, in subsequent September 2014 and January 2015 statements, the Veteran and his representative indicated that he no longer desired a hearing before the Board.  Therefore, the Veteran's prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d)-(e) (2015).  

The issues of entitlement to service connection for tinnitus, a head injury, and a right foot disability have been raised by the record in an August 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hips disability which had onset during active service or within one year of service discharge, or which is otherwise etiologically related to active service.  

2.  The Veteran does not have a current bilateral knees disability which had onset during active service or within one year of service discharge, or which is otherwise etiologically related to active service.  

3.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the Veteran with proper notice regarding his service connection claims in October 2010.  

Regarding the duty to assist, the RO has obtained the Veteran's available service treatment records, VA treatment records, private treatment records, and lay statements, all of which have been associated with the claims file.  

An October 2010 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) documents that the Veteran's service treatment records are "fire related," which is presumably a reference to service treatment records which were destroyed during a July 1973 fire at the NPRC.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005).  Notably, the NPRC indicated in its October 2010 response that all available service treatment records were provided.  Therefore, the Board finds no indication that other available, outstanding service treatment records exist, that any additional efforts to obtain the missing records would be futile, and all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Moreover, the record contains sufficient evidence to make a decision on the claims addressed herein.  

The Veteran was afforded VA examinations regarding his claimed back and hearing loss disabilities in December 2011 and January 2012, respectively.  To the extent that the Veteran's representative have argued that the December 2011 VA back examination is inadequate, the Board has appropriately addressed it in the remand section below.  The January 2012 VA audio examination is adequate for deciding the Veteran's hearing loss claim, however.  The examiner considered the Veteran's relevant medical history, reviewed the claims file, conducted an audiological examination, and provided a rationale to support the resulting opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not been afforded a VA examination in connection with his claims of entitlement to service connection for bilateral hip and knee disabilities.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of the record, including the Veteran's available service treatment records, does not reveal evidence establishing that bilateral hip or knee disabilities first manifested during active service or within one year of service discharge.  Moreover, the record does not establish that the Veteran has current bilateral hip and knee disabilities which are associated with his active service.  The Veteran's own conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, a VA examinations regarding his claims of entitlement to service connection for bilateral hip and knee disabilities are not warranted.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including sensorineural hearing loss and arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Bilateral Hips & Knees

The Veteran claims entitlement to service connection for bilateral hip and knee disabilities, which he asserts are a result of repeated parachute jumps during active service.  

Service treatment records do not contain any evidence of complaints, treatment, or diagnosis of bilateral hip or knee disabilities.  Physical examinations at service enlistment in September 1956 and service discharge in July 1958 each document normal clinical evaluations of the musculoskeletal system and lower extremities, and the Veteran did not endorse any related problems within concurrent reports of medical history.  A September 1958 statement at discharge notes that the Veteran's physical condition was unchanged from his July 1958 physical examination.  Additionally, a September 1962 report of medical history upon enlistment in reserve service does not contain any reports of hip or knee conditions or diagnoses.  

Post-service private treatment records from July 2008 document a referral to a pain management center for the Veteran's increasing hip and leg pain; however, upon physical examination, the Veteran displayed painful range of motion of the lumbosacral spine, but the remainder of the examination was unremarkable.  Private treatment records from November 2011 document the Veteran's three-year history of increasing back and lower extremity pain.  Finally, a December 2012 statement from a private physician notes the Veteran had been a patient for about 30 years, and that his diagnoses, including degenerative changes of the left hip in February 1998, could result from trauma endured years prior to diagnosis.  

Significantly, there is no probative evidence which relates current bilateral hip or knee disabilities to the Veteran's active service.  The Board acknowledges the Veteran's statements that such problems are a result of repeated parachute jumps during active service, see Layno, 6 Vet. App. at 470; however, such statements are less probative as to whether complex orthopedic conditions involving his hips and knees are present or related to active service.  See Jandreau, 492 F.3d at 1376-77.  Moreover, to the extent that the December 2012 private physician's statement documents degenerative changes of the Veteran's left hip in February 1998, the remainder of the record does not document any related diagnosis concerning the Veteran's bilateral hips at any time during the pendency of the appeal.  Moreover, the private physician's statement that such a condition "could" be related to trauma from years prior to diagnosis is speculative in nature, and in any case, does not specifically attribute such a condition to the Veteran's active service, to include parachute jumps; therefore its probative value is diminished.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  

In the absence of probative evidence which establishes current bilateral hip and knee disabilities which are etiologically related to the Veteran's active service, service connection is not warranted.  See Brammer, 3 Vet. App. at 225.  As the preponderance of evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Bilateral Hearing Loss

The Veteran has also claimed entitlement to service connection for bilateral hearing loss.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss.  A September 1956 enlistment examination documents a normal clinical evaluation of the Veteran's ears and a normal whisper voice test bilaterally.  Additionally, the Veteran concurrently reported good health, with no ear trouble.  Similarly, a separation examination in July 1958 also documents a normal clinical evaluation of the Veteran's ears and a normal whisper voice test bilaterally; the Veteran also concurrently reported good health, with no ear trouble.  Additional service treatment records likewise do not document complaints or diagnosis of hearing loss.  

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Here, however, none of the post-service medical evidence of record indicates any current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiology examination in January 2012.  This examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
20
30
LEFT
5
10
15
30
35

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear.  

Based upon the valid test results, the examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The Board notes that this is consistent with Hensley, supra; however, such results do not qualify as a hearing loss disability under VA regulation.  38 C.F.R. § 3.385.  The VA examiner acknowledged that the Veteran's military occupational specialty (MOS) of heavy weapons infantryman was consistent with noise exposure; however, he also noted that the Veteran's demonstrated hearing loss did not meet the criteria for service connection.  See id.  Additionally, the examiner opined that the Veteran's current non-disabling hearing loss was due to normal aging.  

VA treatment records from October 2013 document the Veteran's continued complaints of hearing loss; however, audiometric testing was consistent with results obtained at the January 2012 VA examination.  

After a thorough review of the evidence of record, the Veteran is not shown to have bilateral hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  See Brammer, supra.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has not been 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  The Veteran's statements regarding difficulty hearing have been considered, see Layno, supra; however, bilateral hearing loss must be diagnosed in accordance with VA criteria, which requires objective findings obtained through audiometric testing.  See Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a bilateral hip disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for a back disability.  Specifically, VA must obtain an adequate addendum opinion which properly considers all evidence of record and the Veteran's assertion that his back disability is a result of repeated parachute jumps during active service.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted by the Veteran's representative in a September 2015 Informal Hearing Presentation, the December 2011 VA examiner properly addressed the question of whether the Veteran's current back disability was related to a January1958 entry regarding muscle fatigue secondary to low thoracic scoliosis, as documented within service treatment records; however, the examiner did not specifically address the Veteran's continued assertion that his current back disability resulted from repeated in-service parachute jumps.  Additionally, the December 2011 VA examiner's opinion was rendered prior to receipt of a March 1998 private CT scan which documents degenerative changes of the Veteran's lumbar spine and a December 2012 statement from a private physician which notes that the Veteran's current back condition "can result" from trauma which occurred years prior to diagnosis.  

Given the above, the Veteran's claim must be remanded for an addendum opinion which properly addresses the relevant evidence of record as noted.  See Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the December 2011 VA examiner.  If the December 2011 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary by the examiner, and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran has a current back disability which is etiologically related to his active service, to include in-service parachute jumps.  

In doing so, the examiner must consider and comment upon the Veteran's assertion that his current back disability resulted from repeated in-service parachute jumps.  Additionally, the examiner must consider and comment upon the evidence added to the record following the December 2011 VA examination, including a March 1998 private CT scan which documents degenerative changes of the Veteran's lumbar spine and a December 2012 statement from a private physician which notes that the Veteran's current back condition "can result" from trauma which occurred years prior to diagnosis.  

2.  Review the resulting opinion to ensure its adequacy.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

3.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for a back disability.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


